10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

, Case 4:19-cv-03839-DMR Document 2 Filed 07/02/19 Page 1 of 4

Clear Form |

TE

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

a .
Faraday s lnc a C cia U8 39 OMB

APPLICATION TO PROCEED
IN FORMA PAUPERIS

vs. )
)
(Non-prisoner cases only)
)
)

Sadan Wa [ne. Defendant

 

 

L Anteowe Merk f , declare, under penalty of perjury that I am the plaintiff
in the above entitled case and that the information I offer throughout this application is true and
correct. I offer this application in support of my request to proceed without being required to
prepay the full amount of fees, costs or give security. I state that because of my poverty I am
unable to pay the costs of this action or give security, and that I believe that Iam entitled to relief.

In support of this application, I provide the following information:

i Are you presently employed? Yes___—s- No a
If your answer is "yes," state both your gross and net salary or wages per month, and give the

name and address of your employer:

Gross: Net:

 

Employer:

 

 

Tf the answer is "no," state the date of last employment and the amount of the gross and net salary

-l-

 
oO wo NN DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

_ Case 4:19-cv-03839-DMR Document 2 Filed 07/02/19 Page 2 of 4

and wages per month which you received.

Wire in PROG Comey SSK Cno/moyh

 

 

ds Have you received, within fhe past twelve (12) months, any money from any of the
following sources: - . ff
a. Business, Profession or Yes’ No__
self employment? 4

b; Income from stocks, bonds, Yes No
or royalties?

&. Rent payments? Yes No

life insurance payments?

d. Pensions, annuities, or Yes No J

S. Federal or State welfare payments, Yes No
Social Security or other govern-
ment source?

If the answer is "yes" to any of the above, describe each source of money and state the amount

received from each.

fOk VSO Snes f frdos' le.

 

3: Are you married? Yes___ ~No ZO

Spouse's Full Name:

 

Spouse's Place of Employment:

 

Spouse's Monthly Salary, Wages or Income:

 

 

Gross $ Net $
4, a. List amount you contribute to your spouse's support:$
b. List the persons other than your spouse who are dependent upon you for support

and indicate how much you contribute toward their support. (NOTE: For minor

wif

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

_ Case 4:19-cv-03839-DMR Document 2 Filed 07/02/19 Page 3 of 4

children, list only their initials and ages. DO NOT INCLUDE THEIR NAMES.)

 

 

Zz

 

 

5. Do you own or are you buying a home? Yes____—~-No
Estimated Market Value: $ Amount of Mortgage: $

6. Do you own an automobile? . Yes____—-'No 4
Make Year Model

Is it financed? Yes___ = No____If so, Total due: $

 

Monthly Payment: $

Ts Do you have a bank account? Yes if No (Do not include account numbers.)
!

Name(s) and address(es) of bank: \el Is ferr40
[of 60 Allan Bar, San Bde CA 78070

Present balance(s): $ [ §¥

Do you own any cash? Yes ft. No__ Amount: $ /00

Do you have any other assets? (If "yes," provide a description of each asset and its estimated

 

 

 

 

 

 

 

 

 

market value.) Yes_—s- No___

8. What are your monthly expenses?

Rent: $ al __ Utilities:

Food: $ SoU Clothing:

Charge Accounts:

Name of Account Monthly Payment Total Owed on This Account
$ $
$ $
$ $

9. Do you have any other debts? (List current obligations, indicating amounts and to whom

they are payable. Do not include account numbers.)

Shvdem f Loa Koskt ark wives

 
o wo wn

10
ll
12
13
14
“15
16
17
18
19
20
21
22
23
24
25
26
27
28

. Case 4:19-cv-03839-DMR Document 2 Filed 07/02/19 Page 4 of 4

 

10. Does the complaint which you are seeking to file raise claims that have been presented in
other lawsuits? Yes No 4
Please list the case name(s) and number(s) of the prior lawsuit(s), and the name of the court in

which they were filed.

 

 

I declare under the penalty of perjury that the foregoing is true and correct and understand that a

false statement herein may result in the dismissal of my claims.

eae Pe LZ “i

 

 

DATE TT a OF APPLICANT

 
